 


 HR 4431 ENR: Correcting Miscalculations in Veterans’ Pensions Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fifteenth Congress of the United States of AmericaAt the Second SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and eighteen 
H. R. 4431 
 
AN ACT 
To amend title 5, United States Code, to provide for interest payments by agencies in the case of administrative error in processing certain annuity deposits for prior military service or certain volunteer service, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Correcting Miscalculations in Veterans’ Pensions Act.  2.Error in processing of annuity deposit for former members of the uniformed services (a)CSRSSection 8334(j) of title 5, United States Code, is amended by adding at the end the following: 
 
(6) 
(A)In calculating and processing the deposit under paragraph (1) with respect to an employee, Member, or annuitant, if the employing agency of such employee, Member, or annuitant makes an administrative error, such employing agency may pay, on behalf of the employee, Member, or annuitant, any additional interest assessed due to the administrative error.  (B)For purposes of subparagraph (A), the Secretary of the Senate or the Chief Administrative Officer of the House of Representatives, as appropriate, shall be considered the employing agency of a Member or Congressional employee.  
(C)The Director of the Office of Personnel Management shall issue such regulations as are necessary to carry out this paragraph..  (b)FERSSection 8422(e) of title 5, United States Code, is amended by adding at the end the following: 
 
(7) 
(A)In calculating and processing the deposit under paragraph (1) with respect to an employee, Member, or annuitant, if the employing agency of such employee, Member, or annuitant makes an administrative error, such employing agency may pay, on behalf of the employee, Member, or annuitant, any additional interest assessed due to the administrative error.  (B)For purposes of subparagraph (A), the Secretary of the Senate or the Chief Administrative Officer of the House of Representatives, as appropriate, shall be considered the employing agency of a Member or Congressional employee.  
(C)The Director of the Office of Personnel Management shall issue such regulations as are necessary to carry out this paragraph.. 3.Error in processing of annuity deposit for certain volunteers (a)CSRSSection 8334(l) of title 5, United States Code, is amended by adding at the end of the following: 
 
(5) 
(A)In calculating and processing the deposit under paragraph (1) with respect to an employee, Member, or annuitant, if an employing agency of such employee, Member, or annuitant makes an administrative error that causes additional interest assessed to accrue on the deposit, the employing agency may pay, on behalf of the employee, Member, or annuitant, any additional interest assessed due to the administrative error. (B)In calculating and processing the deposit under paragraph (1) with respect to an employee, Member, or annuitant, if the Office of Personnel Management makes an administrative error that causes additional interest assessed to accrue on the deposit, the Office of Personnel Management may pay, on behalf of the employee, Member, or annuitant, any additional interest assessed due to the administrative error. 
(C)For purposes of subparagraph (A), the Secretary of the Senate or the Chief Administrative Officer of the House of Representatives, as appropriate, shall be considered the employing agency of a Member or congressional employee. (D)The Director of the Office of Personnel Management shall issue such regulations as are necessary to carry out this paragraph.. 
(b)FERSSection 8422(f) of title 5, United States Code, is amended by adding at the end of the following:  (5) (A)In calculating and processing the deposit under paragraph (1) with respect to an employee, Member, or annuitant, if an employing agency of such employee, Member, or annuitant makes an administrative error that causes additional interest assessed to accrue on the deposit, the employee, Member, or annuitant’s employing agency may pay, on behalf of the employee, Member, or annuitant, any additional interest assessed due to the administrative error. 
(B)In calculating and processing the deposit under paragraph (1) with respect to an employee, Member, or annuitant, if the Office of Personnel Management makes an administrative error that causes additional interest assessed to accrue on the deposit, the Office of Personnel Management may pay, on behalf of the employee, Member, or annuitant, any additional interest assessed due to the administrative error. (C)For purposes of subparagraph (A), the Secretary of the Senate or the Chief Administrative Officer of the House of Representatives, as appropriate, shall be considered the employing agency of a Member or congressional employee. 
(D)The Director of the Office of Personnel Management shall issue such regulations as are necessary to carry out this paragraph.. (c)Authorization of paymentsAll payments from the Office of Personnel Management authorized by subsections (a) and (b) shall be paid from the Civil Service Retirement and Disability Fund, and together with administrative expenses incurred by the Office in administering these subsections, shall be deemed to have been authorized to be paid from that Fund, which is appropriated for the payment thereof. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
